MEMORANDUM **
Defendant Daniel C. Chudy appeals the district court’s denial of his conditional release from federal custody at a mental health facility. Specifically, the district court determined that Chudy has failed to prove “by clear and convincing evidence that his release [from federal custody] would not create a substantial risk of bodi*515ly injury to another person or serious damage of property of another due to a present mental disease or defect,” 18 U.S.C. § 4243(d). We affirm.
The district court’s factual findings in a release hearing pursuant to 18 U.S.C. § 4243 are reviewed for “clear error.” See United States v. Phelps, 955 F.2d 1258, 1267 (9th Cir.1992). The district court did not clearly err after considering the evidence presented at the release hearing in concluding that Chudy failed to meet his burden of proof.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.